Citation Nr: 1735904	
Decision Date: 08/29/17    Archive Date: 09/06/17

DOCKET NO.  12-31 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to July 1976.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In February 2016 the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record. In    May 2016 the Board remanded the case for additional development, and it now returns for further review.  


FINDING OF FACT

There is no competent and credible evidence corroborating the Veteran's alleged stressors.


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for PTSD requires a medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125 (a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304 (f).

The Veteran has alleged stressors consisting of witnessing three fellow soldiers overdose on intravenous drugs in service, being harassed by fellow solders while stationed in Germany, and being attacked by one soldier in Germany and then suffering a laceration over his eye.  

The medical evidence reflects the Veteran has been diagnosed with PTSD on the January 2012 VA examination, based on the stressor of seeing a friend die from         a drug overdose.  The Veteran has undergone multiple psychological evaluations     between 2011 and the present, and these reflect diagnoses of major depression, anxiety disorder, PTSD, and a long-ago history of alcohol abuse.  Impaired mental functioning or impaired memory and impaired concentration are also noted by examiners.  Thus, the evidence reflects a current disability.  However, upon review   of all of the evidence of record, the Board finds that the preponderance of the evidence is against the claim.

Initially, the Board notes that the Veteran's service treatment records are negative for any complaints or findings of a psychiatric disability.  Moreover, none of the medical evidence links the Veteran's current psychiatric disabilities to service        for reasons other than his alleged stressor of seeing a person overdose.  

However, other than the Veteran's reports, there is no evidence corroborating his claimed stressors.  In this case, the Veteran does not allege and the evidence does not indicate he served in combat. Where the record does not establish that a veteran engaged in combat with the enemy, his assertions of in-service stressors, standing alone, cannot provide evidence to establish an event claimed as a stressor occurred. Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996). Rather, he must provide credible supporting evidence that the event alleged as the stressor in service occurred. Cohen v. Brown, 10 Vet. App. 128, 147 (1997).

The Veteran's most commonly reported stressor was seeing soldiers die from drug overdoses while he was stationed in Germany.  Service personnel records verify   that the Veteran was stationed in Germany and worked there as a microwave      repair technician.  However, the Joint Service Records Research Center (JSRRC) coordinator, in a February 2017 memorandum, noted that the JSSRC researched historical and casualty information available to it, but was unable to document the incidents the Veteran reported of witnessing fellow soldiers overdosing on drugs.  The coordinator concluded that available development had been conducted, and further attempts at confirming these stressors would be futile.  

The Veteran has also reported that he was involved in an altercation resulting 
in a laceration over his eye.  However, his service treatment records reveal no complaints or treatment for such injury, and no scar was noted on his separation examination.  

The Veteran also related that while in Germany he was subjected to race-based harassment as well as continually being told that he could not do anything correctly.  However, a review of his personnel records indicates that he received ratings meeting or exceeded duty requirements in 1975 and 1976 evaluations. There is      no evidence corroborating his reported harassment.  

While the Veteran's spouse has reported that they were together prior to his being deployed overseas, and that he had changed upon his return from Germany, she   was not present with him in Germany to have witnessed the claimed stressors. 

In sum, other than the Veteran's assertions, there is no competent evidence corroborating his claimed stressors.  The death of service members would be something that would have been recorded in official records, but no such deaths   were found on a search by JSRRC.  See AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record    may be considered evidence that the fact did not occur if it appears that the fact  would have been recorded if present).  Additionally, there is no corroborating evidence in   the Veteran's service treatment records that he suffered an assault or laceration to the   head.  Moreover, his assertion that he was always told that he did things wrong is inconsistent with his service performance evaluations. Additionally, the current medical evidence reflects the Veteran has some memory impairment.     The Board finds the contemporaneous service records to be more probative than      his recollections of event occurring more than 30 years previously. See Buchanan       v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the lack of contemporaneous records and the significant time delay between the affiants' observations and the date on which the statements were written are factors that the Board can consider and weigh against a veteran's lay evidence).

In the absence of competent and probative evidence establishing an in-service stressor, the claim for service connection must be denied.

In reaching the above conclusion, the Board has considered the applicability of      the benefit of the doubt doctrine.  However, as the preponderance of the evidence    is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed.      Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for PTSD is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


